977 F.2d 593
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES Of America, Plaintiff-Appellev.Conchita Dizon MORALES, Defendant-Appellant.
Nos. 92-10098, 92-10104.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 21, 1992.Decided Oct. 8, 1992.

1
Before DAVID R. THOMPSON and KOZINSKI, Circuit Judges, and RHOADES, District Judge.1

MEMORANDUM2

2
Defendant appealed her conviction for attempting to procure United States citizenship unlawfully.   At trial, appellant conceded that she had participated in marriage ceremonies in 1983 and in 1986 to the same man.   In 1984, she filed an Immigrant Visa and Alien Registration Form in which she indicated that she was single and had never been married.   In her Application to File Petition for Naturalization, filed on March 15, 1990, she indicated that she had only been married once, in 1986.


3
There is sufficient evidence in the record to allow a jury to find that the appellant was attempting to obtain citizenship unlawfully.


4
AFFIRMED.



1
 The Honorable John S. Rhoades, Sr., United States District Judge for the Southern District of California, sitting by designation


2
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3